Name: Decision No 2/94 of the EEC-Finland Joint Committee of 19 December 1994 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods and administrative cooperation
 Type: Decision
 Subject Matter: chemistry;  iron, steel and other metal industries;  European construction;  executive power and public service;  international trade;  Europe
 Date Published: 1995-10-04

 Avis juridique important|21995D1004(01)Decision No 2/94 of the EEC-Finland Joint Committee of 19 December 1994 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods and administrative cooperation Official Journal L 235 , 04/10/1995 P. 0015 - 0017DECISION No 2/94 OF THE EEC-FINLAND JOINT COMMITTEE of 19 December 1994 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of 'originating products` and methods and administrative cooperation (*) (95/394/EC)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed in Brussels on 5 October 1973, Having regard to Protocol 3 concerning the definition of the concept of 'originating products` and methods of administrative cooperation, hereinafter referred to as 'Protocol 3`, and in particular Article 28 thereof, Whereas the Joint Declaration annexed to Decision No 1/88 of the EEC-Finland Joint Committee provides, under certain conditions, for a review of the changes made to rules of origin as a result of the introduction of the Harmonized System where the alterations result in a situation prejudicial to the interest of the sectors concerned; whereas it also provides for the substance of the rules of origin concerned to be restored as it was before Decision No 1/88; Whereas the rules of origin applicable to copolymers of HS heading Nos 39.01 to 39.21, polyester of HS heading No ex 39.07, cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms, of HS heading No 39.12, sheets of regenerated cellulose, polyamides and polyethylene of HS heading No ex 39.20 and refined copper, unwrought, of HS heading No ex 74.03, as established by Decision No 1/88 of the EEC-Finland Joint Committee, should be amended to restore the substance of these rules as it was before the introduction of the Harmonized System, HAS DECIDED AS FOLLOWS: Article 1 The headings and relevant rules in the list annexed to this Decision shall replace the corresponding headings and rules in the list in Annex III to Protocol 3 to the EEC-Finland Agreement. Article 2 This Decision shall apply with effect from 1 January 1988. Done at Brussels, 19 December 1994. For the Joint Committee The President G. AVERY ANNEX >TABLE>